Citation Nr: 9907591	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-23 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of a lumbar spine injury, to include scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1950 to 
November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas.

In a VA Form 21-4138, Statement in Support of Claim, signed 
by the appellant and dated in September 1998, he requested 
that his appeal regarding entitlement to service connection 
for hypertension be canceled.  Accordingly this issue is 
withdrawn from appellate consideration. 

The appellant was afforded personal hearings at the RO in 
September 1996 and December 1997.


FINDINGS OF FACT

1.  The April 1967 Board decision, which denied the 
appellant's claim for entitlement to service connection for a 
back disorder, constitutes the last final disallowance of the 
appellant's claim.

2.  The evidence received since the April 1967 Board decision 
is new and is so significant that it must be considered to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received subsequent to the April 1967 Board 
decision, in which service connection for a back disorder was 
denied, is new and material, and serves to reopen the 
appellant's claim.  38 U.S.C.A. §§ 5107(a), 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and his representative contend, in essence, 
that entitlement to service connection for a low back 
disorder is warranted.  It is specifically asserted that the 
appellant's currently diagnosed low back disorder is 
attributable to his period of active service; specifically, 
stemming from a motor vehicle accident in August 1951.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303 (1998).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

The evidence of record at the time of the Board's April 1967 
decision, which constituted the last final denial of the 
appellant's claim, may be briefly summarized.  The service 
medical records reflect no complaint or finding pertaining to 
a back disability or injury.  

The appellant was hospitalized at a VA facility in February 
1952.  The discharge diagnoses included scoliosis of the 
lumbo-dorsal spine, rotary, cause unknown.  Of record are 
March 1952 statements from two fellow servicemen, which are 
to the effect that the veteran was involved in a motor 
vehicle accident in August 1951 and was pinned under one of 
the vehicles.

A VA examination was conducted in August 1952.  At that time, 
the appellant indicated that he was involved in a truck 
accident during his period of service, from which he incurred 
a back injury.  X-rays taken in conjunction with this 
examination indicated the presence of moderate scoliosis of 
the lower dorsal and upper lumbar spine.  

Also of record at the time of the April 1967 Board decision 
was a letter submitted from a private physician, Dr. Mock, in 
September 1952.  He stated that he had known the appellant 
since early childhood and that he had been his physician much 
of that time.  He added that he had no knowledge of the 
appellant having any organic diseases or deformities.  A 
letter submitted to VA in November 1966 from a private 
physician, Dr. Kaylor, notes that it was his opinion that the 
appellant did have an injury to his back in 1951 and that his 
current back problems are due to aggravation of his 
developmental condition.  

The Board, by means of its April 1967 decision denied the 
appellant's claim for service connection for a back 
disability.  The Board found that any back injury which may 
have been sustained during service was acute and transitory, 
did not result in residual disability, and had no 
relationship to any current back disorder.  The Board also 
found that the appellant's scoliosis was a developmental 
condition which, by its very nature, must have preexisted 
service, and that the facts were insufficient to establish 
that the preexisting scoliosis increased in severity during 
service.  The appellant was notified of that denial and of 
his appellate rights in April 1967.  The April 1967 Board 
decision is final.  38 U.S.C.A. § 7104. However, the 
appellant may reopen his claim by the submission of new and 
material evidence.  38 C.F.R. § 3.156 (1998)

Once there has been an administratively final denial of a 
claim, whether by the Board or by an RO, a claimant must 
submit new and material evidence in order to have VA reopen 
the claim and review the former disposition of that claim.  
38 U.S.C.A. § 5108 (West 1991).  If the claim is reopened, 
then VA shall readjudicate the claim based on a review of all 
the evidence, both old and new.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (1998) as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

The preceding definition of new and material evidence has 
recently received the explicit endorsement of the United 
States Court of Appeals for the Federal Circuit.  See Hodge 
v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998). 

The evidence received since the April 1967 Board decision 
includes, in pertinent part, private medical records, lay 
statements, and the transcripts from two personal hearings 
afforded the appellant.  

In an August 1989 statement, the appellant indicated that the 
injury in his back occurred in combat conditions.  A July 
1992 treatment record shows degenerative changes of the 
lumbar spine probably secondary to the scoliosis.  A November 
1992 treatment record indicated that the appellant was 
experiencing muscle soreness attributed to his scoliosis.  

The transcript from a September 1996 personal hearing shows 
that the appellant described in detail his alleged inservice 
truck accident.  He testified that he was traveling on a 
narrow muddy road at approximately 40 to 50 miles per hour.  
He stated that the truck slid off the road, approximately 50 
to 100 feet on the side of the truck.  He reported that he 
was pinned underneath the truck with two other men on top of 
him.  He further testified that he experienced low back pain 
accompanied by pain going down the back of his legs.  He 
noted that he had not had back problems prior to the 
accident.  He added that he was treated at a field dispensary 
where three medics were present.  He did not see a doctor 
until he was released from service.  

The transcript of the appellant's December 1997 personal 
hearing, in addition to what was testified to in September 
1996, shows that he reported that at the time of the 
accident, they were drawing motor fire.  He recalled being 
given medicine following the accident at the aid station.  He 
testified that he currently wore a back brace and that 
approximately once every six months he gets a shot, a form of 
Cortisone, directly into his spine.  He further indicated 
that he also takes anti-inflammatory and pain medications. 

To summarize, the recently submitted medical records 
confirmed that the appellant has continued to require since 
his service separation medical treatment for problems 
affecting his back, to include degenerative changes and 
scoliosis.  Additionally, the veteran has indicated that the 
back injury occurred during combat, which requires 
consideration of 38 U.S.C.A. § 1154(b) (West 1991; 38 C.F.R. 
§ 3.304(d) (1998).  Furthermore, during his hearings, the 
appellant provided detailed information regarding the 
inservice injury which was not available at the time of the 
prior Board decision, to include the fact that he was under 
enemy motor fire at the time of the accident.  His testimony 
is competent when describing the circumstance surrounding an 
injury, and symptoms of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Accordingly, the evidence submitted since the April 1967 
decision by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Thus, this 
evidence is new and material and the appellant's claim for 
service connection for residuals of a lumbar spine injury, to 
include scoliosis is reopened.


ORDER

New and material evidence having been received, the 
appellant's claim for service connection for residuals of a 
lumbar spine injury, to include scoliosis, has been reopened. 


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
appellant's claim for service connection for residuals of a 
lumbar spine injury, to include scoliosis.  It is now 
incumbent upon the RO to review the entire evidentiary 
record, in accordance with the regulatory and statutory 
provisions that govern the adjudication of a reopened claim, 
prior to any further Board consideration of this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In conjunction with the current claim, the appellant 
submitted copied of VA medical records dated on February 4, 
1952.  He has indicated that he received treatment in 1952 at 
a VA facility.  He has made references to continued treatment 
for his back problems since service.  It is unclear whether 
all pertinent records are on file.

As previously discussed, the evidence of record shows that 
the appellant has continued to experience back-related 
problems since his service separation, it is the opinion of 
the Board that he should be afforded a VA examination in 
order to determine the nature, severity, and etiology of any 
currently diagnosed low back disabilities, to include 
scoliosis.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records (to include those 
from the Washington Regional Hospital) 
pertaining to treatment for low back 
disorders, to include scoliosis, since 
his release from active duty.  The RO 
should then obtain all records, which are 
not on file.  

It is requested that RO notify the 
appellant that he may submit additional 
evidence and argument in support of his 
claim.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

2.  The RO should request the VA medical 
facility in Fayetteville to provide 
copied of all outpatient record for 1952 
and any other periods as reported by 
appellant.

3.  A VA examination by an orthopedist 
should be conducted to determine the 
nature, extent and etiology of any low 
back disorder, to include scoliosis.  All 
indicated tests should be conducted.  The 
claims folder and a copy of this Remand 
should be furnished to the examiner for 
review in conjunction with the 
examination.  The examiner is requested 
to obtain a detailed history regarding 
the inservice accident.  Following the 
examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any back disorder diagnosed, to 
include scoliosis, is related to the 
inservice back injury.  A complete 
rational for any opinions expressed 
should be included in the examination 
report.

3.  When the requested development is 
fully completed, the RO should re-
adjudicate the appellant's claim for 
service connection on a de novo basis, to 
include consideration of 38 U.S.C.A. 
§ 1154(b). 

If the benefit sought is not granted, the appellant and his 
representative should be furnished with a Supplemental 
Statement of the Case and opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March, 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

- 9 -


- 1 -


